DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 05/18/2022 canceling Claims 4, 5, 7, 10 – 14, and 18 – 20 and amending Claims 1, 3, 6, 8, 9, 15, and 17.  Claims 1 - 3, 6, 8, 9, 15 - 17, and 21 are examined.

Drawings
The drawings were received on 05/18/2022.  These drawings are not acceptable.
Figs. 1, 2, and 3 are objected to under 37 CFR 1.84(1) and 1.84(o) because different line types [in this case a solid line between controller (78 – Figs. 1 - 3) and turboexpander (40 – Figs. 1 - 3) and long dashed-short dashed line between controller (78) and pump (36) and between controller (78) and turbine engine (35 – Fig. 1)), was used to illustrate the flow paths of four different substances: ammonia fuel (42 and 44), heat transfer circuit (pair of arrows between 38 and 46 – Fig. 1), electricity (84 – Fig. 3), and control signals from controller (78 – Figs. 1 - 3).  Applicant is required to illustrate the control communication lines using the same line-type.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15, ll. 8 – 9 “the turbo-expander to combustor wherein” is believed to be in error for --the turbo-expander to a combustor wherein--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 8, 9, 15 – 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (2020/0088102A1) in view of Callas (8,220,268B2) in view of Linhardt (3,966,362) in view of Rollins (7,131,259).
Regarding Claim 1, Roberge teaches, in Figs. 1 - 3, the invention as claimed, including an energy extraction system, comprising: a fuel storage tank assembly (46) [interpreted as just a fuel storage tank] for a liquid fuel (Paras. [0011] and [0016], cryogenic fuel was a gaseous fuel at standard room temperature and pressure that was cooled and pressurized into a liquid fuel to facilitate reducing the size/volume, weight, and cost of the fuel tank since a liquid fuel occupied less volume than an equivalent amount of gaseous fuel); a heat exchanger (34, 36, 134, 136, 152) communicating thermal energy to the liquid fuel to generate a vaporized based fuel (Para. [0026]); a turbo-expander (38) through which the vaporized fuel expands to extract work [“the vaporized fuel expands to extract work” described the designed and intended function of a turbo-expander.]; a low pressure compressor (20, 120 – Para. [0013]) for pressurizing an inlet air flow; a high pressure compressor (22, 122 – Para. [0013]) receiving pressurized air flow from the low pressure compressor (20, 120), the high pressure compressor (22 or 122) coupled to a turbine (28 and 128, respectively); and a combustor (24, 124 – Para. [0013]) disposed between the high pressure compressor (22 or 122) and the turbine (28 and 128, respectively), the combustor (24, 124 – Para. [0013]) generating a high energy exhaust flow by igniting a mixture of compressed air flow from the high pressure compressor (22, 122) and the vaporized fuel exhausted from the turbo-expander (38 – Para. [0024]), wherein the high energy exhaust gas flow is expanded through the turbine (28 or 128) for driving the high pressure compressor (22 or 122 – Para. [0013]).
Roberge is silent on said liquid fuel is liquid ammonia fuel.  Callas teaches, in the sole figure and Col. 1, ll. 20 - 25, a similar energy extraction system where the liquid fuel was liquid ammonia fuel, i.e., anhydrous ammonia (NH3), because combustion of ammonia fuel produced little to no “greenhouse” gases like carbon dioxide since ammonia molecules did not have any carbon atoms.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge with the liquid ammonia fuel of Callas because all the claimed elements, i.e., the liquid fuel storage tank assembly, the heat exchanger/vaporizer, the turbo-expander, the combustion chamber, and the liquid fuel being ammonia, were known in the art, and one skilled in the art could have substituted the liquid ammonia fuel of Callas with the liquid cryogenic fuel of Roberge, with no change in their respective functions, to yield predictable results, i.e., the liquid ammonia fuel would have been heated in one or more heat exchangers into a gaseous fuel that drove a turbo-expander to generate rotational mechanical work and then said expanded gaseous ammonia fuel would have been mixed with compressed air and combusted in a combustion chamber to generate combustion gases to drive a turbine and generate thrust. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  Callas teaches, in Col. 1, ll. 20 – 25, that vaporizing the liquid ammonia into gaseous ammonia enhanced the combustion of said gaseous ammonia.
Roberge, i.v., Callas, teach an energy extraction system, i.e., base device, upon which the claimed invention can be seen as an improvement.  Roberge, i.v., Callas, as discussed above, is silent on said low pressure compressor driven by said turbo-expander.  However, Roberge further teaches, in Para. [0011], that the turbo-expander (gaseous fuel turbine) can drive fuel pumps, electrical generators, and other external systems.
Linhardt teaches, in Figs. 3 and 4 and Col. 5, ll. 15 - 40, a turbo-expander (32) that was coupled (shaft 52) to drive a low pressure compressor [31 – Col. 5, ll. 5 – 10, ambient intake air (54) at atmospheric pressure was compressed to an outlet air (93) pressure of 63 psia – pounds per square inch absolute] for pressurizing air to be mixed with ammonia in a reaction chamber (94).  Rollins teaches, in Col. 4, ll. 17 – 22, that in Brayton cycle combustion engines, i.e., gas turbines, approximately 2/3 (~66%) of the energy produced by the turbine section expanding combustion gases from the combustor section through said turbine section was required to drive the compressor section with the remaining 1/3 (~33%) available to drive a load or generate propulsive thrust.
Thus, improving a particular device (energy extraction system), based upon the teachings of such improvement in Linhardt and Rollins, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the energy extraction system of Roberge, i.v., Callas, and the results would have been predictable and readily recognized, that utilizing the turbo-expander to drive the low pressure compressor in flow communication with the high pressure compressor and the combustor where the compressed air would be mixed with the vaporized ammonia based fuel and combusted to generate hot combustion gases to drive a turbine or produce thrust would have facilitated increasing the percentage of the hot combustion gas energy available to be output to drive a load or to generate propulsive thrust.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that in the combination of Roberge, i.v., Callas, Linhardt, and Rollins, utilizing the turbo-expander to drive the low pressure air compressor meant that the low pressure turbine and low pressure drive shaft of Roberge would have been eliminated thereby reducing the weight, reducing the cost, and reducing the complexity (eliminated the plurality of bearing required to support the rotating low pressure turbine and low pressure drive shaft) of the gas turbine engine, i.e., energy extraction system, of Roberge, i.v., Callas, Linhardt, and Rollins.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that in the combination of Roberge, i.v., Callas, Linhardt, and Rollins, utilizing the turbo-expander to drive the low pressure air compressor meant that the percentage of hot combustion gas energy that previously was required to drive the low pressure air compressor would have been available to drive another load (increase output horsepower) or to produce more propulsive thrust since the high pressure high temperature combustion gases from the combustor would have only been expanded through the high pressure turbine..  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 2, Roberge, i.v., Callas, Linhardt, and Rollins, teaches the invention as claimed and as discussed above, and Roberge further teaches, further comprising a liquid pump (40) [Examiner notes that the phrase “configured to increase a pressure of the liquid ammonia fuel to a pressure greater than a pressure of the liquid ammonia fuel in the ammonia fuel storage tank” is a statement of intended use and the structure of the device as taught by Roberge can perform the function because the designed and intended use of liquid pumps was to output a pumped liquid at a higher pressure than the pressure at the pump inlet.] configured to increase a pressure of the liquid ammonia fuel to a pressure greater than a pressure of the liquid ammonia fuel in the ammonia fuel storage tank.
Re Claim 6, Roberge, i.v., Callas, Linhardt, and Rollins, teaches the invention as claimed and as discussed above and Roberge further teaches, further comprising a liquid pump (40) [Examiner notes that the phrase “configured to increase a pressure of the liquid ammonia fuel to a first pressure greater than a pressure of the liquid ammonia fuel in the ammonia fuel storage tank, wherein the first pressure is greater than a pressure of the vaporized ammonia based fuel communicated to the combustor” is a statement of intended use and the structure of the device as taught by Roberge can perform the function because the designed and intended use of liquid pumps was to output a pumped liquid at a higher pressure than the pressure at the pump inlet.  Furthermore, a contained fluid naturally flowed from a region of high pressure to a region of lower pressure.  Therefore, to flow into the combustor (region of lower pressure) the pressure of the ammonia fuel at the outlet of the liquid pump, i.e., first pressure, had to be higher than the pressure inside the combustor.  Furthermore, since the turbo-expander extracted work from the vaporized ammonia fuel by expanding vaporized ammonia fuel received at the turbo-expander inlet down to a lower pressure at the turbo-expander outlet, the fuel pressure at said turbo-expander outlet had to be higher than the pressure inside the combustor for said vaporized ammonia fuel to flow into the combustor.  Accordingly, the pressure of the ammonia fuel at the outlet of the liquid pump, i.e., first pressure, had to be the highest pressure in the fuel system with the ammonia fuel pressure decreasing at each downstream flow stage (due to frictional flow losses inside the fuel pipe and expansion through the turbo-expander) with the ammonia fuel flowing into the combustor being the lowest pressure of the fuel system downstream of the liquid pump.] configured to increase a pressure of the liquid ammonia fuel to a first pressure greater than a pressure of the liquid ammonia fuel in the ammonia fuel storage tank, wherein the first pressure is greater than a pressure of the vaporized ammonia based fuel communicated to the combustor.
Re Claim 8, Roberge, i.v., Callas, Linhardt, and Rollins, teaches the invention as claimed and as discussed above; except, wherein the heat exchanger is configured to heat the ammonia fuel to decompose at least a portion of the ammonia fuel into hydrogen and nitrogen.  Callas further teaches, in Col. 1, ll. 20 - 25, that vaporizing the liquid ammonia into gaseous ammonia and decomposing, i.e., cracking, the gaseous ammonia into hydrogen gas and nitrogen gas facilitated enhanced combustion.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge, i.v., Callas, Linhardt, and Rollins, with the heat exchanger was configured to heat the ammonia fuel to decompose at least a portion of the ammonia fuel into hydrogen and nitrogen to facilitate enhanced combustion.
Re Claim 9, Roberge, i.v., Callas, Linhardt, and Rollins, teaches the invention as claimed and as discussed above, and Roberge further teaches, wherein the heat exchanger (34, 36, 134, 136, 152) is disposed before the turbo-expander (38).

Regarding Claim 15, Roberge teaches, in Figs. 1 - 3, the invention as claimed, including a method of operating an energy extraction system, comprising: transforming a fuel in a liquid form (Paras. [0011] and [0016], cryogenic fuel was a gaseous fuel at standard room temperature and pressure that was cooled and pressurized into a liquid fuel to facilitate reducing the size/volume, weight, and cost of the fuel tank (46) since a liquid fuel occupied less volume than an equivalent amount of gaseous fuel) to a vaporized fuel (heating the liquid fuel resulted in a phase change to gaseous fuel – Para. [0024]); expanding the vaporized fuel through a turbo-expander (38); driving a low pressure compressor (20, 120 – Para. [0013]) to pressurize an inlet airflow; pressurizing air flow from the low pressure compressor (20, 120) with a high pressure compressor (22 or 122 – Para. [0013]) driven by a turbine (28 or 128, respectively); communicating the vaporized fuel from the turbo-expander (38) to combustor (24, 124 – Para. [0013]) wherein pressurized air flow from the high pressure compressor (22 or 122) is mixed with the vaporized fuel and ignited to generate a high energy exhaust gas flow (designed and intended function of combustor); and expanding the high energy exhaust gas flow through the turbine (28 or 128, respectively) to drive the high pressure compressor (22 or 122 – Para. [0013]) and generate thrust (from exhaust gases FE flowing out of the gas turbine engine exhaust nozzle).
Roberge is silent on said liquid fuel is liquid ammonia fuel.  Callas teaches, in the sole figure and Col. 1, ll. 20 - 25, a similar energy extraction system where the liquid fuel was liquid ammonia fuel, i.e., anhydrous ammonia (NH3), because combustion of ammonia fuel produced little to no “greenhouse” gases like carbon dioxide because ammonia molecules did not have any carbon atoms.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge with the liquid ammonia fuel of Callas because all the claimed elements, i.e., the liquid fuel storage tank, the heat exchanger/vaporizer, the turbo-expander, the combustion chamber, and the liquid fuel being ammonia, were known in the art, and one skilled in the art could have substituted the liquid ammonia fuel of Callas with the liquid cryogenic fuel of Roberge, with no change in their respective functions, to yield predictable results, i.e., the liquid ammonia fuel would have been heated in one or more heat exchangers into a gaseous fuel that drove a turbo-expander to generate rotational mechanical work and then said gaseous ammonia would have been combusted in a combustion chamber to generate work output. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  Callas teaches, in Col. 1, ll. 20 – 25, that vaporizing the liquid ammonia into gaseous ammonia enhanced the combustion of said gaseous ammonia.
Roberge, i.v., Callas, teach an energy extraction system, i.e., base device, upon which the claimed invention can be seen as an improvement.  Roberge, i.v., Callas, as discussed above, is silent on driving said low pressure compressor with said turbo-expander.  However, Roberge further teaches, in Para. [0011], that the turbo-expander (gaseous fuel turbine) can drive fuel pumps, electrical generators, and other external systems.
Linhardt teaches, in Figs. 3 and 4 and Col. 5, ll. 15 - 40, a turbo-expander (32) that was coupled (shaft 52) to drive a low pressure compressor [31 – Col. 5, ll. 5 – 10, ambient intake air (54) at atmospheric pressure was compressed to an outlet air (93) pressure of 63 psia – pounds per square inch absolute] for pressurizing air to be mixed with ammonia in a reaction chamber (94).  Rollins teaches, in Col. 4, ll. 17 – 22, that in Brayton cycle combustion engines, i.e., gas turbines, approximately 2/3 (~66%) of the energy produced by the turbine section expanding combustion gases from the combustor section through said turbine section was required to drive the compressor section with the remaining 1/3 (~33%) available to drive a load or generate propulsive thrust.
Thus, improving a particular method (operating an energy extraction system), based upon the teachings of such improvement in Linhardt and Rollins, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the method of operating an energy extraction system of Roberge, i.v., Callas, and the results would have been predictable and readily recognized, that utilizing the turbo-expander to drive the low pressure compressor in flow communication with the high pressure compressor and the combustor where the compressed air would be mixed with the vaporized ammonia based fuel and combusted to generate hot combustion gases to drive a turbine or generate propulsive thrust would have facilitated increasing the percentage of the hot combustion gas energy available to be output to drive a load or to generate increased propulsive thrust.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that in the combination of Roberge, i.v., Callas, Linhardt, and Rollins, utilizing the turbo-expander to drive the low pressure air compressor meant that the low pressure turbine and low pressure drive shaft of Roberge would have been eliminated thereby reducing the weight, reducing the cost, and reducing the complexity (eliminated the plurality of bearing required to support the rotating low pressure turbine and low pressure drive shaft) of the gas turbine engine, i.e., energy extraction system, of Roberge, i.v., Callas, Linhardt, and Rollins.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that in the combination of Roberge, i.v., Callas, Linhardt, and Rollins, utilizing the turbo-expander to drive the low pressure air compressor meant that the percentage of hot combustion gas energy that previously was required to drive the low pressure air compressor would have been available to drive another load (increase output horsepower) or to produce increased propulsive thrust since the high pressure high temperature combustion gases from the combustor would have only been expanded through the high pressure turbine.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 16, Roberge, i.v., Callas, Linhardt, and Rollins, teaches the invention as claimed and as discussed above, and Roberge further teaches, pressurizing (by fuel pump 40) the fuel in the liquid form to a first pressure greater than a pressure of the fuel stored in a fuel storage tank.  The designed and intended use of liquid fuel pumps was to output a pumped liquid fuel at a higher pressure than the pressure of the fuel received at the pump inlet.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the fuel pump of the combination of Roberge, i.v., Callas, Linhardt, and Rollins, would have pressurized the ammonia fuel in the liquid form to a first pressure greater than a pressure of the ammonia fuel stored in a fuel storage tank.
Re Claim 17, Roberge, i.v., Callas, Linhardt, and Rollins, teaches the invention as claimed and as discussed above, and Roberge further teaches, in Para. [0026], transforming the fuel within a heat exchanger (34, 36, 134, 136, 152) in thermal communication with a heat source.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Roberge, i.v., Callas, Linhardt, and Rollins, would have transformed the ammonia fuel within a heat exchanger in thermal communication with a heat source because the liquid ammonia fuel absorbed heat from the heat exchangers to facilitate the phase change into gaseous ammonia fuel.
Re Claim 21, Roberge, i.v., Callas, Linhardt, and Rollins, teaches the invention as claimed and as discussed above; except, decomposing at least a portion of the ammonia fuel into hydrogen and nitrogen with exposure to heat in the thermal transfer assembly. Callas further teaches, in Col. 1, ll. 20 - 25, that vaporizing the liquid ammonia into gaseous ammonia and decomposing, i.e., cracking, the gaseous ammonia into hydrogen gas and nitrogen gas facilitated enhanced combustion.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge, i.v., Callas, Linhardt, and Rollins, with the step of decomposing at least a portion of the ammonia fuel into hydrogen and nitrogen with exposure to heat in the thermal transfer assembly to facilitate enhanced combustion as taught by Callas.


Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (2020/0088102A1) in view of Callas (8,220,268B2) in view of Linhardt (3,966,362) in view of Rollins (7,131,259) in view of Engineering ToolBox, (2018). Ammonia - Properties at Gas-Liquid Equilibrium Conditions. [Available at: https://www.engineeringtoolbox.com/ammonia-gas-liquid-equilibrium-condition-properties-temperature-pressure-boiling-curve-d_2013.html [Accessed 02/10/2022], hereinafter “Engineering ToolBox”.
Re Claim 3, Roberge, i.v., Callas, Linhardt, and Rollins, teaches the invention as claimed and as discussed above; except, wherein the ammonia fuel storage tank assembly provides for storage of the liquid ammonia fuel under a temperature and pressure that is different than an ambient temperature and pressure.  Engineering ToolBox teaches on Pg. 1, that ammonia was a gas at standard conditions, e.g., ambient room temperature of 70° F and ambient pressure of 1 atmosphere.  Engineering ToolBox teaches on Pg. 2 the phase diagram of ammonia showing a curved line between the triple point and the critical point where the liquid phase were the temperatures and pressures above said curved line and the gaseous phase were the temperatures and pressures below said curved line.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge, i.v., Callas, Linhardt, and Rollins, so that the ammonia fuel storage tank assembly (liquid fuel tank) stored the liquid ammonia fuel under a temperature and pressure that is different than an ambient temperature and pressure to facilitate the liquid ammonia fuel remaining in the liquid phase which had a higher density than the gaseous phase thereby facilitating a smaller (less expensive and less weight) liquid fuel tank compared to a gaseous fuel tank.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive.

Applicant argues on Pgs. 6 – 7 that “Linhardt system neither discloses nor teaches a compressor that provides compressed airflow for mixture with fuel to generate high energy exhaust gas flow to drive a turbine.”  In response to applicant's arguments against the reference Linhardt individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above in the 35 USC §103 rejections of Claims 1 and 15, said claims were rejected as being obvious in view of the combination of Roberge, i.v., Callas, Linhardt, and Rollins.

Applicant’s arguments on Pg. 7, second paragraph regarding dependent Claims 3 and 6 merely refers back to Applicant’s prior arguments which are addressed above.  Applicant’s argument about dependent Claim 19 is moot because Applicant canceled Claim 19.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741